UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 13-1234
                                    _____________

          In re: MURPENTER LLC, D/B/A UNIGLOBE WINGS TRAVEL

                           CARMEN ENTERPRISES, INC.,
                                                  Appellant
                                _____________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            District Court No. 2-12-cv-05060
                     District Judge: The Honorable J. Curtis Joyner

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   January 6, 2014

              Before: SMITH, SHWARTZ, and SCIRICA, Circuit Judges

                                ____________________

                                 JUDGMENT ORDER
                                ____________________


      This cause came on to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted on January 6, 2014.

Carmen Enterprises, Inc. (“Carmen Enterprises”) appeals from an order of the United

States District Court for the Eastern District of Pennsylvania, affirming an order of the

United States Bankruptcy Court for the Eastern District of Pennsylvania that granted in

part and denied in part Carmen Enterprises’ motion for sanctions against counsel for

Murpenter LLC. Carmen Enterprises argues that the Bankruptcy Court erred in imposing
monetary sanctions based on Murpenter LLC’s bad faith filing of its bankruptcy petition

in an amount less than the amount of sanctions requested by Carmen Enterprises.

Carmen Enterprises also argues that the Bankruptcy Court erred in declining to impose

sanctions against Murpenter LLC’s counsel based on its response to Carmen Enterprises’

motion for sanctions.

          The District Court had jurisdiction pursuant to 28 U.S.C. § 158(a). We have

jurisdiction pursuant to 28 U.S.C. § 158(d) and 28 U.S.C. § 1291.         We review the

Bankruptcy Court’s legal conclusions de novo, its factual findings for clear error, and the

imposition of sanctions for abuse of discretion. In re Miller, 730 F.3d 198, 203 (3d Cir.

2013). For substantially the same reasons as those given by the District Court, we will

affirm.

          On consideration whereof, it is now hereby ADJUDGED and ORDERED that the

judgment of the District Court entered December 21, 2012, be and the same is hereby

AFFIRMED. Costs taxed against Appellant.

                                                        By the Court,

                                                        s/D. Brooks Smith
                                                        Circuit Judge

ATTEST:

s/ Marcia M. Waldron
Clerk

Dated: January 17, 2014